of the 'Supreme Court, Nassau County, entered March 27, 1968, affirmed, with $10 costs and disbursements. It appears from the record that the levy under the order of attachment obtained by appellant was made within four months of the date that his employer, an Oregon corporation, was adjudged a bankrupt. Accordingly, any lien created thereby against the corporation is deemed to he null and void because it constitutes an act of bankruptcy (Bankruptcy Act, § 67, subd. [a], par. [1]; TJ. 'S. 'Code, tit. 11, § 107, subd. [a], par. [1]; see Collier, Bankruptcy Manual [2d ed.], § 3.03). Christ, Acting P. J., Brennan, Hopkins, Munder and Martuseello, JJ., concur.